240 F.2d 350
James R. WEAVER, Plaintiff-Appellant,v.The PENNSYLVANIA RAILROAD COMPANY, Defendant-Appellee.
No. 107.
Docket 24116.
United States Court of Appeals Second Circuit.
Argued January 9, 1957.
Decided January 22, 1957.

Appeal from the United States District Court for the Southern District of New York; William B. Herlands, Judge.
James R. Weaver appeals from a summary judgment for The Pennsylvania Railroad Company in his action for damages for his discharge from defendant's employment pursuant to a decision of the System Board of Adjustment set up under the collective bargaining agreement between plaintiff's union and defendant. Affirmed.
Bennett E. Aron, Brooklyn, N. Y., for plaintiff-appellant.
Donald H. Balleisen, of Conboy, Hewitt, O'Brien & Boardman, New York City, for defendant-appellee.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Herlands, D.C.S.D.N.Y., 141 F. Supp. 214.